Per Curiam :
It is very clear to us, as it seems to have been to the court below, that the ordinance in question must be regarded as invalid. It was passed on the 5th of November, 1883, and provides that it shall be lawful for the street committee, or any person acting *274under tbeir authority or direction, to enter upon any lot, etc., of the borough, for the purpose of cutting or opening drains and ditches, and for the purpose also- of keeping them .in repair. As no provision has been made by any act of assembly on which this ordinance is founded, for the ascertainment' and prepayment of damages to the owner of the property thus to be invaded, anyone entering under the authority of the ordinance must be regarded as a mere trespasser, and bis work unlawful. It follows ihat.the said .ordinance was passed without legal warrant, and the penalty provided thereby is void and of no effect.'
The judgment is affirmed.